DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/12/2021 has been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-10, filed on 12/12/2021, are under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkidis et al. (US 2020/0002251).
	Mitkidis discloses a method for clean-up (e.g. treating) oxidative coupling of ethane effluent gas, said gas comprising oxygen, paraffin (ethane), olefin (ethylene), alkyne (acetylene), carbon dioxide and water (Abstract). The alkane being ethane and the alkene being ethylene and the alkyne being acetylene [0090], Fig. 1, [0091] and Table 1, read on pending claim 8. The ODH effluent is treated to remove water (i.e. the claimed condensate separation, Unit 5 in Fig. 1 od Mitkidis) and is then passed to an oxidation reactor (label 8 in Fig. 1) which converts acetylene, oxygen, and carbon monoxide into carbon dioxide ([0090]). Unit 8 in Fig. 1 is considered the claimed “at least partial removal (4) of the oxygen and the acetylene(s)”. The stream is then fed to carbon dioxide removal unit (label 10 in Fig. 1, [0090]). The examples demonstrate that CuO is effective in the oxidation of acetylene and carbon monoxide [0092]-[0094] and Table 2. This type 

It is noted that this reference does not specify the “a compression (3)” is carried out between water separation/condensate separation and the at least partial removal of oxygen and acetylene. However, Mitkidis teaches that water removal is carried out at 0.1-30 bara [0056] and that the oxidation step is carried out at 0.1-30 bara [0062].
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have compresses the ODH effluent between the water removal step and the oxidation step, in the event that the latter has a higher operating pressure, because comprising the ODH effluent to pressures ranging to about 30 bara from a pressure from as low as 0.1 bar, is suggested by the prior art and is practiced in the field.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/ALI Z FADHEL/Primary Examiner, Art Unit 1772